Citation Nr: 1133248	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  05-40 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for a spot on the left lung.

3.  Entitlement to service connection for bilateral hearing loss disability.

4.  Entitlement to service connection for thrombocytopenia.

5.  Entitlement to service connection for dermatophytosis of the feet.

6.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a skin condition, claimed as due to herbicide exposure.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The appellant served on active duty from August 1969 to January 1972.  This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

In May 2004, the appellant testified before a Decision Review Officer (DRO) at the RO.  Thereafter, in May 2009, he testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing.  A transcript of the hearings has been associated with the record.

In June 2009, the Board remanded this case for further evidentiary development of the claims to include a claim for service connection for post traumatic stress disorder (PTSD).  In February 2011, the RO granted the claim for PTSD.  As such, the claim is no longer before the Board as the benefit sought on appeal has been awarded.

The issues of service connection for asthma and a spot on the left lung are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  Bilateral hearing loss disability is not attributable to service.

2.  Thrombocytopenia is not attributable to service.

3.  Dermatophytosis of the bilateral feet is not attributable to service.

4.  In June 1997, the RO denied the claim for skin condition secondary to herbicide exposure because a skin disorder was not shown in service and a disease subject to presumptive service connection based on herbicide exposure was not shown.  The appellant was notified of the decision.  No appeal was filed.

5.  Evidence received since the RO's June 1997 decision is redundant and cumulative of previously considered evidence and does not cure any prior evidentiary defect.


CONCLUSIONS OF LAW

1.  A hearing loss disability was not incurred in or aggravated by service; and organic disease of the nervous system was not manifested within one-year of separation.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).

2.  Thrombocytopenia was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

3.  Dermatophytosis was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131. 5107 (West 2002); 38 C.F.R. § 3.303 (2010).

4.  The June 1997 rating decision denying service connection for skin disorder is final; new and material evidence sufficient to reopen the claim has not been submitted.  38 U.S.C.A. §§ 7105, 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice is commonly referred to VCCA notice as it came out of legislation titled the Veterans Claims Assistance Act of 2000 (VCAA).  (Codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126).

This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the United States Court of Appeals for Veterans Claims (Court), in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as rating and effective date.

In a claim to reopen based on new and material evidence, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.

In this case, in April 2004, the RO sent to the appellant a VCAA letter on the service connection claims that essentially complied with statutory notice requirements.  Therein, VA notified the appellant of the evidence obtained, the evidence VA was responsible for obtaining, and the evidence necessary to establish entitlement to the benefits sought including the types of evidence that would assist in this matter.  In December 2004, VA notified the appellant of the criteria for reopening a previously denied claim, the criteria for establishing service connection, and information concerning why the claim was previously denied.

Although neither the April 2004 nor the December 2004 letters included notice on how VA determines disability ratings and effective dates, this notice was provided in March 2006.  This notice was after the adverse adjudication from which this appeal arises.  However, the claims were subsequently readjudicated in February 2011, and the RO sent to the appellant a Supplemental Statement of the Case (SSOC) dated the same.  As such, the appellant has been afforded due process of law and has not been deprived of the information needed to substantiate his claim.  The Board finds this timing error nonprejudicial to the appellant.

The United States Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  Here, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice.

Therefore, the Board finds that VA has met its duty to notify.

VA further has a duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  That is, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).

Here, VA obtained service treatment records along with VA and private medical records.  All these records have been associated with the claims file.  As such, the duty to assist has been discharged in this regard.

Furthermore, in accordance with VA's duty to assist obligations, VA afforded the appellant an audiological examination in August 2006.  The Board notes that there has been no allegation that the VA examination was inadequate.  The Board observes the 2006 VA examination report described the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Moreover, the Board finds that the examination report is sufficiently detailed with recorded history and audiometric findings.  Specifically, the examination was conducted by a certified audiologist, and the associated report reflects review of the prior medical record and the history of the present illness.  The examination included a description of the symptoms and demonstrated objective evaluation.  Also, the examiner provided a medical opinion supported by a rationale.  Therefore, the Board concludes that he was afforded an adequate examination in this matter.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In regards to thrombocytopenia and dermatophytosis of the feet, a VA examination has not been conducted and is not required.  The Board concedes that the appellant has been diagnosed and treated for thrombocytopenia and dermatophytosis of the feet after service discharge.  However, since there is no indication in the service treatment records of findings for low platelet count (thrombocytopenia) or skin disorder of the feet, a VA examination is not warranted as it would serve no useful purpose.  A VA examination is not necessary to decide the claims.  38 C.F.R. § 3.159(c)(4).

VA provided the appellant the opportunity to have a hearing.  The appellant testified before a DRO in May 2006 and the undersigned VLJ in May 2009.  In Bryant v. Shinseki, 23 Vet. App. 488, the Court held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the Veteran Law Judge identified the issues on appeal and accepted testimony on why the appellant believed that he was entitled to the benefit sought, asking clarify questions as necessary.  Testimony suggested that there was no outstanding medical evidence.  Neither the appellant nor his representative have asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim and the appellant, through his testimony, demonstrated that he had actual knowledge of the information necessary to substantiate his claim for the benefit sought.  As such, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2), even assuming such regulation were applicable to a Veterans Law Judge.  See 38 C.F.R. § 3.103 (2011).

It is noted that the Board remanded this case in June 2009 for a VA respiratory examination.  This examination report is inadequate as discussed in the remand portion of this decision.

Therefore, VA satisfied its duty to assist and the Board finds no prejudice in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced thereby).  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

All relevant facts with respect to the claim addressed in the decision have been properly developed.  Under the circumstances of this case, a remand would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

II.  Service Connection

A.  Applicable Laws and Regulations

Initially, the Board notes the appellant does not assert that his claimed problems are a result of combat.  Therefore, the provisions of 38 U.S.C.A. § 1154(b) are not for application in this matter.

Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.
 
Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in- service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.
 
Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

Organic diseases of the nervous system shall be considered to have been incurred in or aggravated by service although not otherwise established during the period of service if manifested to a compensable degree within one year following service in a period of war or following peacetime service on or after January 1, 1947.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307(a) (3), 3.309(a).

As the appellant served in Vietnam, he is presumed to have been exposed to Agent Orange.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  Veterans exposed to Agent Orange are entitled to service connection on a direct basis for the diseases listed in 38 U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 3.309(e).  See 38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a).  Those diseases are chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; Ischemic heart disease; Chronic lymphocytic leukemia; Multiple myeloma; Non-Hodgkin's lymphoma; Acute and subacute peripheral neuropathy; Porphyria cutanea tarda; Prostate cancer; Respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); Soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  Note 1 to 38 C.F.R. § 3.309(e) defines "soft- tissue sarcoma" to include the following : Adult fibrosarcoma; Dermatofibrosarcoma protuberans; Malignant fibrous histiocytoma; Liposarcoma; Leiomyosarcoma; Epithelioid leiomyosarcoma (malignant leiomyoblastoma); Rhabdomyosarcoma; Ectomesenchymoma; Angiosarcoma (hemangiosarcoma and lymphangiosarcoma); Proliferating (systemic) angioendotheliomatosis; Malignant glomus tumor; Malignant hemangiopericytoma; Synovial sarcoma (malignant synovioma); Malignant giant cell tumor of tendon sheath; Malignant schwannoma, including malignant schwannoma with rhabdomyoblastic differentiation (malignant Triton tumor), glandular and epithelioid malignant schwannomas; Malignant mesenchymoma; Malignant granular cell tumor; Alveolar soft part sarcoma; Epithelioid sarcoma; Clear cell sarcoma of tendons and aponeuroses; Extraskeletal Ewing's sarcoma; Congenital and infantile fibrosarcoma; Malignant ganglioneuroma.

B.  Evaluation of Evidence

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

A layperson (non-expert) can provide competent evidence as to events witnessed by the person and symptoms experience by the person, both as to kind and date of the event or symptoms.  See Layno supra., 470 (explaining that "lay testimony is competent only so long as it remains centered upon matters within the knowledge and personal observations of the witness")

Depending on the facts of the case, a non-expert diagnosis may be competent evidence.  In this regard, the U.S. Court of Appeals for the Federal Circuit has provided guidance, stating has follows: "Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In Jandreau, the Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at footnote 4.  This indicates to the Board that the complexity of the question at issue is a factor to be considered when determining if a layperson's opinion is competent evidence.

Although it is error to categorically reject a non-expert opinion as to etiology, or nexus, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.

In Davidson, the Federal Circuit drew from Jandreau to explain its holding.  Id. Taking that decision together with the explanation in Layno, leads the Board to the conclusion that whether a non-expert nexus opinion is competent evidence depends on the complexity of the particular question and whether or not a nexus opinion could be rendered based on personal observation.

Guiding factors in evaluating the probative value of opinion of a medical expert are whether the opinion was based on sufficient facts or data, whether the opinion was the product of reliable principles and methods, and whether the medical expert applied the principles and methods reliably to the facts of the case.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  Most of the probative value of a medical opinion lies in its reasoning.  Id. at 304.

C.  Thrombocytopenia

The appellant acknowledges in sworn testimony and statements that he was not diagnosed with thrombocytopenia in service.  Service treatment records reflect no diagnosis for thrombocytopenia or findings for low platelet count or bleeding disorder.  The record shows that thrombocytopenia was diagnosed more than 20 years after service during a VA treatment visit.  Subsequently dated treatment records also reflect findings for thrombocytopenia.  However, none of the medical evidence relates the appellant's disorder to service.

The appellant contends that he developed thrombocytopenia due to Agent Orange exposure in service.  However, he is not competent to relate his low platelet count, thrombocytopenia, to service-including herbicide exposure in service.  The etiology of thrombocytopenia is not subject to lay observation or perception, and the appellant lacks the requisite expertise and training to provide a competent opinion on the etiology of his low platelet count.  See Jandreau, supra.  Therefore, the Board finds that his nexus opinion has no probative value in this regard.

Weighing the evidence of record, the Board finds that the preponderance of the evidence is against the claim for service connection for thrombocytopenia as competent evidence of a nexus between the current findings and service-to include Agent Orange exposure, has not been presented.  Furthermore, thrombocytopenia is not a condition subject to the presumptive service connection based on herbicide exposure; as such, service connection is not warranted on this basis.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  There is no doubt to resolve.  Gilbert, supra.

D.  Hearing Loss Disability

The appellant seeks service connection for bilateral hearing loss disability.  He reported in November 2004 that he was not provided hearing protection in service and was exposed to various loud noises:  Engines without mufflers, rifle fire, grenades launcher fire, c-4 explosions, Howitzer fire, etc.  He further reported that he noticed hearing loss over the last 10 years.  He noted that he uses hearing protection with his current job.  In May 2006, the appellant submitted a description of his military occupation for the purpose of establishing noise exposure in service.  At his hearing before the undersigned in May 2009, the appellant reported that hearing loss began after service, but he believed that it was related to service because his military occupation involved exposure to loud noises associated with heavy construction equipment and because he used ear protection in noise related activities after service.
For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The absence of in-service evidence of hearing loss is not fatal to a claim for hearing loss disability.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing disability (i.e., one meeting the requirements of section 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensely v. Brown, 5 Vet. App. at 159; 38 U.S.C.A. § 1154 (West 2002).

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the claim for service connection for bilateral hearing loss disability.  While the Board concedes the presence of a hearing loss disability as defined in 38 C.F.R. § 3.385, the evidence weighs against a finding that this is related or attirbutable to the appellant's period of active service-including noise exposure in service.  Also, the appellant acknowledges and the record shows no hearing loss disability within his initial post separation year.  In fact, hearing was normal at service separation and a hearing loss disability is not shown for many years after service separation.

Service treatment records, civil service examination dated March 1987, the appellant's original VA compensation claim, and the lay evidence weigh against the claim.  The Board observes that service treatment records show hearing within normal limits on both entrance examination in August 1969 and separation examination in January 1972.  Both the appellant's civil service examination dated March 1987 and his original claim for VA compensation dated November 1996 reflect no complaints of hearing problems.  Civil service examination in 1987 show that hearing was within normal limit, and that the appellant had no limiting condition for his job-it was noted by the appellant that hearing was a functional requirement of the job sought (mechanical engineer).  A VA clinical record dated September 1998 reflects a history of hearing loss for 3 years.  The appellant reported in November 2004 that he has hearing loss for the past 10 years-so roughly since 1994, more than 20 years after service separation.  Private treatment records dated 2004 reflect intact hearing.

The Board has considered the appellant's testimony and statements.  We accept that he is competent to report hearing loss and noise exposure.  Layno, supra.  However, notably, the appellant does not report continuity of hearing loss symptoms dating from service.  But rather, he avers that his current hearing loss disability is etiologically related to noise exposure in service.  The appellant argues that his opinion is reasonable because he used hearing protection following service discharge.  Regardless, to the extent that he reports having hearing loss attributable to service, he is not competent given that this opinion may not be rendered based on the appellant's personal observation, and because he lacks any particular skill or expertise that would render his opinion competent in this regard.  See Jandreau and Davidson, supra.  Therefore, the Board finds that his nexus opinion has no probative value.

The Board has further considered the appellant's argument that hearing loss is shown in service.  The appellant argues that the change in hearing acuity shown on audiometric testing at service entrance and separation establishes that his hearing was damaged in service.  The Board disagrees.  These examinations show very little change in acuity at the measured frequencies.  On the right side, the appellant had a 5 decibel threshold at 500 Hertz, and a 0 decibel threshold at 1000, 2000, and 4000 Hertz on entry into service; whereas he had a 10 decibel threshold at the 500, 1000, 2000, 3000, 4000, and 6000 Hertz frequencies on service discharge.  On the left side, he had a 10 decibel threshold at 500 Hertz, 5 decibel threshold at 1000 Hertz, and a 0 decibel threshold at 2000 and 4000 Hertz on entry into service; whereas he had a 20 decibel threshold at 500 Hertz and a 0 decibel threshold at 1000, 2000, 3000, 4000, and 6000 Hertz frequencies on service discharge.  The Board observes that hearing acuity improved slightly at some frequencies and worsened slightly at others.  The hearing acuity shown on service discharge was characterized as normal by the VA audiological examiner in August 2006.  The Board assigns greater probative value to the VA audiological examiner's opinion that the audiometric findings in service were normal than to the unsubstantiated opinion of the appellant.  The appellant is not competent to interpret audiological findings as he lacks the requisite training and expertise.  See Jandreau, supra.  Equally important, the Court has established that the threshold for normal is from 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Here, his in-service testing reflected that he went from normal findings to normal findings.  No professional has established that such normal findings are indicative of disease or injury.

The Board has also considered the appellant's argument that his current hearing loss is consistent with the circumstances of his service.  That is, his exposure to loud noises in service is consistent with his post-service development of hearing loss.  The Board again notes that the appellant is not competent to report on the etiology of hearing loss disability as this is a complex medical matter.  The Board does not dispute that the appellant had noise exposure in service, however, his opinion that onset of hearing loss many years after noise exposure in service is consistent with the circumstances of service is inconsistent with the medical record.  Here, the more persuasive evidence of record suggests that his hearing loss is not related to his noise exposure in service.  More persuasive is the evidence of intact hearing at service separation in 1972, on civil service examination in 1987, and on private treatment in 2004.  This, in conjunction with the 2006 VA medical opinion that current hearing loss was consistent with post service recreational noise exposure given the normal hearing at separation and in 2004, weighs against his argument that it is related to in-service noise exposure.  The appellant ignores the normal in-service and post service findings when otherwise asserting a causal relationship between in-service noise exposure and the post service onset of hearing loss many years after service discharge.

The Board has reviewed the private audiological report dated June 2005.  While this report shows hearing loss, it does not show the presence of a hearing loss disability related to service, to include in-service acoustic trauma.  This report, therefore, weighs neither for nor against the claim.  

Lastly, the Board has considered report of VA audiological examination dated August 2006.  This examination shows pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
20
30
30
LEFT
10
10
10
20
30

Speech audiometry revealed speech recognition ability of 90 percent in the right and left ear.  The diagnosis was bilateral sensorineural hearing loss.  The examiner opined that given hearing was normal at discharge and 30 years later (2004), the slight changes in the high frequencies found on current examination are more consistent with his reported firearm use from recreational activities.

The Board finds that the August 2006 VA examination report is more probative than the appellant's opinion as it was prepared by a trained, medical professional with no personal interest in this case after personal examination of the appellant with consideration of the medical history and the claims folder.  Therefore, his opinion is more probative than the unsubstantiated beliefs of the appellant.

Accordingly, the claim is denied.  Absent a relative balance of the evidence, the evidence is not in equipoise and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

E.  Dermatophytosis of the feet

The appellant seeks service connection for dermatophytosis of the feet.

The Board has carefully reviewed the evidence in this regard.  Service treatment records show normal clinical evaluation of the feet and skin at service separation in January 1972.  At service separation, the appellant reported that he was in good health.

Report of examination dated July 1989 reflects tinea of the right foot.  By history, he had fungus of the feet for 19 years.  By history, he was treated for "jungle rot" while serving in Vietnam.  The appellant also reported recent onset of sun sensitivity-noting that he breaks out with red spots on his face, which crack and peel a couple days later.

Progress notes dated 1989 to 1991 reflect treatment for tinea pedis and dermatitis of the feet and toenails.  A July 1989 note reflects a past medical history for rash on the planter surface, left foot, that started in Vietnam around 1970.  The appellant reported using a tar based lotion in 1974 that helped, but noted that it had returned.  He reported treating with Lotrimax cream in 1987, which helped for 1-2 weeks, but rash did not clear.  It was noted that the appellant had been exposed to Agent Orange in service.  The assessment was dermatitis of left plantar surface.  Topical creams were prescribed.  On subsequent visit in July 1989, the assessment was tinea pedis.  On follow-up in September 1989, it was noted that the foot rash was unchanged.  The assessment was tinea pedis/dermatitis.  An August 1990 note reflects an assessment for tinea pedis.  The appellant was to continue with antifungal creams.  A November 1989 note shows that the appellant had a patch of scale on the right foot.  The assessment was tinea pedis.  A January 1991 note reflects an assessment for chronic dermatitis, controlled at present.  In May 1991, the appellant presented with chronic tinea of the toenails.  The assessment was chronic dermatitis and chronic tinea pedis.  In May and October 1991, the appellant was again seen for fungal problems with the skin of the feet and toenails.  In October 1991, the appellant reported that his foot rash was spreading to the hands.  Subsequently dated treatment notes reflect continuing fungal problems of the feet and toenails.

In a September 1996 statement, the appellant reported that he was currently taking medication for a fungus of the feet, clear blisters, crusted layers of skin, brittle toe nails.  He further reported the same fungal problems with his hands.

In November 1996, the appellant filed VA form 21-526-an application for VA compensation.  He reported treatment for foot fungus in 1971 while in Vietnam.

In June 1997, the RO denied service connection for a skin rash secondary to herbicide exposure because none of the skin conditions shown were chronic diseases identified by the pertinent laws and regulations as being subject to presumptive service connection based on herbicide exposure.  Also, the claim was denied because a foot condition was not shown in service.

Report of examination dated September 1998 reflects onychomycosis of toenails, and foot fungus.

A February 2000 treatment note reflects dermatophytosis of the nail.

In 2004, the appellant requested service connection for fungus on both feet due to exposure to Agent Orange.  

On examination in June 2004, objectively, the skin was described as normal.  There was no skin rash in August and September 2004.

In January 2005, VA received a copy of the appellant's civil service examination dated March 1987.  The skin and lower extremities were described as normal.

In October 2005, the appellant reported that his service treatment records were incomplete.  He noted that he had been treated in service for skin problems, but these records were missing from his service treatment records.

In May 2006, the appellant testified before a DRO that he had dermatophytosis of the feet, which he described as blistering.

In May 2009, the appellant testified at a videoconference hearing.  He stated that he began to have skin rashes of the arms and face during active service in Vietnam.  He reported treatment with a medic and having been given a lotion.  The appellant indicated that he received treatment within 24 months after service discharge at the VA in Artesia.  He reported that he continues to receive treatment for rashes.  He stated that he currently has a rash on the feet, and that he had some froze off his arms and head last month.  He reported that the rashes he has now are the same as those he had during active service.  The appellant argued that the July 1989 treatment record notation of treatment for red rash spots while in Vietnam establishes the presence of rash in service.  Regarding his foot condition, the appellant reported treatment in service, but indicated that he did not have any copies of records showing medical treatment in service.  He stated that he continues to have off-and-on fungal foot problems.  Testimony suggested that his fungal infection may be due to the environment in Vietnam.  He also reported that he was told during his VA Agent Orange examination in 1989 that his fungal problem was due to Agent Orange exposure.

Analysis

Having carefully reviewed all the evidence of record, the Board finds that the preponderance of the evidence is against service connection for dermatophytosis of the feet.  Dermatophytosis is not shown in service.  The first documented complaints of skin disorder of the feet are more than 15 years after service discharge, which were assessed as tinea pedis and dermatitis.  Additionally, there is no competent evidence of record relating the claimed dermatophytosis of the feet to service, to include herbicide exposure in service.  Although the appellant reports continuity of symptomatology since service for skin disorder of the feet, service treatment records show no notation of skin disorder of the feet or otherwise and, therefore, service connection on the basis of continuity of symptomatology is not warranted.  Lastly, dermatophytosis is not a disease subject to the presumptive service connection as a chronic disease, or as a disease associated with exposure to herbicide agents.  38 C.F.R. §§ 3.303 (a), (e).  As such, service connection is not warranted on this basis.

The Board accepts that the appellant is competent to report his symptoms and treatment.  Layno v. Brown, 6 Vet.App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet.App. 398, 405 (1995).  Furthermore, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay- observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d. 1372 (2007); see Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  However, to the extent that he reports chronic skin disorder of the feet in service, the Board finds that he is not credible.  This is because report of separation shows normal clinical evaluation of the skin and lower extremities (i.e., the feet).  The Board finds that the medical examination contemporaneous with service is inherently more reliable than the statements and testimony of the appellant made many years after service discharge.  Also, the Board observes that there is an absence of contemporaneous medical evidence showing skin disorder in service or for many years after service, which weighs against his credibility when viewed in conjunction with the normal clinical evaluation at service separation in 1972 and the appellant's report of good health at that time.  While the Board may not determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence, there is more than a mere silent record here.  Buchanan supra.

Additionally, the Board finds that the appellant is not competent to relate dermatophytosis of the feet to service, including herbicide exposure.  This is a complex medical matter beyond the ken of the average lay person.  The appellant reports that he has been told by medical professionals that there is a positive relationship between herbicide exposure and onset of dermatophytosis-or skin disorder, yet he has not provided the Board with any supporting medical evidence other than his hearsay statements as to what he was told.  As we noted earlier, the appellant is an unreliable historian and his recollection is not credible.

In view of the above discussion, the Board finds that the appellant's statements and testimony have limited probative value.

The Board assigns greater probative value to the normal clinical evaluation at service separation and the appellant's statement at that time that he was in good health.  These examination findings were based on personal examination of the appellant by a medical professional.  Furthermore, the appellant has not disputed the findings on this examination report.

In regard to the appellant's assertion that VA had service treatment records showing that he had been treated in service for skin disorder of the feet, the Board disagrees.  It is noted that it was the appellant who reported to the examiner in 1989 that he had skin problems of the feet in service, which the examiner then recorded in the clinical record.  The examiner's recording of medical history does not transform that medical history into competent medical evidence that the appellant had the disorder in service.  LeShore v. Brown, 8 Vet. App. 406 (1995) (the mere transcription of medical history does not transform the information into competent medical evidence merely because the transcriber happens to be a medical professional).  See also Swann v. Brown, 5 Vet. App. 229, 233 (1993).  As such, this evidence does not establish the existence of dermatophytosis of the feet or chronic skin disorder in service.

Accordingly, the claim is denied.  There is no doubt to resolve.  Gilbert, supra.

II.  Claims to Reopen

The appellant seeks to reopen the claim of entitlement to service connection for a skin condition claimed as due to herbicide exposure.

When the RO has disallowed a claim, it may not thereafter be reopened unless new and material evidence is submitted.  38 U.S.C.A. §§ 5108, 7105.  If no notice of disagreement is filed within the prescribed period, the action or determination shall become final and the claim will not thereafter be reopened or allowed except as may be provided by regulations not inconsistent with this title.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.1103.

Under the pertinent laws and regulations, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim, which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The U.S. Court of Appeals for Veterans Claims has held that, when "new and material evidence"" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

For claims filed on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decision- makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  According to the plain language of the regulation, evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  For the following reasons, the Board finds that the evidence received since the last prior final denial does not meet the low threshold for reopening as explained below.

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The record shows that the RO denied in June 1997 service connection for skin disorder because the condition was not shown in service and the disease shown were not diseases subject to the presumptive provisions based on herbicide exposure.  The evidence considered included service treatment records, treatment records from VA Artesia outpatient clinic dated August 1989 to November 1996, and private treatment records dated December to March 1997.

Since the prior denial of the claim, the recent evidentiary submissions include treatment records dated since 1998, statements from the appellant, sworn testimony from a May 2006 DRO hearing, and sworn testimony from a May 2009 videoconference hearing before the undersigned.

Having reviewed the recent evidentiary submissions, the Board find that new and material evidence to reopen the claim for service connection for skin disorder claimed as secondary to Agent Orange has not been presented.  The evidence is neither new nor material as it does not tend to cure any prior evidentiary defect.  Furthermore, reopening the claim would not trigger VA's duty to assist.  The recent evidentiary submissions continue to show no in-service treatment or notation for skin problems; no evidence of nexus to service; or diagnosis for a disease subject to the presumptive provisions based on herbicide exposure.  Thus, although the threshold is low for reopening a claim, that threshold has not been met in this case.

Accordingly, the application to reopen is denied.  There is no doubt to resolve.  Gilbert, supra.
ORDER

Service connection for bilateral hearing loss is denied.

Service connection for thrombocytopenia is denied.

Service connection for dermatophytosis of the feet is denied.

The application to reopen the claim for service connection for skin disorder claimed as secondary to Agent Orange is denied.



REMAND

The Board remanded in June 2009 the matter of service connection for asthma and a spot on the left lung for a VA examination.  In addition to a medical opinion on whether any shown disorders were related to service or specific in-service findings, the Board requested that the examination report discuss the appellant's assertions of continuity of (respiratory) symptomatology after service discharge.  The discussion is not included in the report of VA examination conducted in June 2010.

Here, the examination report did not comply with the remand order.  Therefore, remand is again necessary.  It is noted that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand.  Where remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  All outstanding VA treatment records should be obtained and associated with the claims file.

2.  Report of VA examination dated June 2010 should be returned to the examiner to discuss the appellant's assertions of continuity of (respiratory) symptomatology after service discharge.  A complete rationale for all opinions expressed should be included in the examination report.  The claims file must be available for review.

3.  After the development requested above has been completed to the extent possible, the RO should again review the record. If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


